Exhibit 99.1 GRAYSON BANKSHARES, INC. Financial Report March 31, 2010 113 West Main Street s Post Office Box 186 Independence, Virginia 24348 (276) 773-2811 East Independence (276) 773-2821 Elk Creek (276) 655-4011 Galax (276) 238-2411 Troutdale (276) 677-3722 Sparta (336) 372-2811 Carroll (276) 238-8112 Hillsville (276) 728-2810 Whitetop (276) 388-3811 Wytheville (276) 228-6050 Message to Stockholders Dear Stockholder, It is our pleasure to present our 1st Quarter 2010, Financial Report to you. Our total assets decreased slightly to $368,978,851 from $369,601,921 during the quarter, representing a decrease of $623,070, or 0.17%.Net loans decreased by $3,777,767, or 1.42%.Investment securities increased by $881,384 and federal funds sold increased by $1,942,797 due primarily to the decrease in loans. Deposits decreased by $1,767,880, or 0.56% during the first quarter. Our net income was $409,084 for the quarter ended March 31, 2010, compared to $463,418 for the quarter ended March 31, 2009.Net interest income increased by $223,915 as decreases in deposit rates offset decreases in loan volume and rates.The provision for loan losses increased during the quarter ended March 31, 2010 compared to the same period last year due to increases in past-due and nonperforming loans.Salary and benefit costs were down due to employee attrition and decreases in benefit costs.Other expenses increased by $281,021 due primarily to the recognition of a credit to the reserve for overdraft losses of approximately $170,000 in the first quarter of 2009 that did not recur in 2010.FDIC assessments also increased by $72,000 in the first quarter of 2010 compared to the first quarter of 2009. Stockholders’ equity increased $397,239 for the quarter resulting in total stockholders’ equity of $30,937,184 at March 31, 2010.The book value of our stock is now $18.00 per share.We paid a first quarter dividend of 10 cents per share on March 31. We hope you can attend this year’s Annual Meeting of Shareholders which will be held at 1:00 p.m. on May 11.Doors will open at 12:30 p.m. with refreshments provided. As always, we appreciate your support, welcome your comments and the opportunity to serve you. Sincerely, Jacky K. Anderson President and CEO Condensed Consolidated Balance Sheets March 31, December 31, Assets Cash and due from banks $ $ Interest-bearing deposits in banks Federal funds sold Investment securities Loans Less allowance for loan losses Net loans Cash value of life insurance Foreclosed assets Properties and equipment Accrued interest receivable Other assets Total assets $ $ Liabilities Deposits Noninterest-bearing Interest-bearing Total deposits FHLB Advances Other borrowings Accrued interest payable Other liabilities Total liabilities Stockholders’ equity Preferred stock; $25 par value; 500,000 shares authorized;none outstanding - - Common stock; $1.25 par value; 2,000,000 shares authorized; 1,718,968 shares issued and outstanding Surplus Retained earnings Accumulated other comprehensive income (loss) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Officers Julian L. Givens Chairman of the Board Jacky K. Anderson President & CEO Dennis B. Gambill Vice President Brenda C. Smith Secretary Blake M. Edwards Chief Financial Officer Condensed Consolidated Statements of Operations Three Months Ended March 31, Interest income Loans and fees on loans $ $ Interest on securities Federal funds sold Total interest income Interest expense Deposits FHLB Advances Other Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision Other income Service charges on deposit accounts Other income Total other income Other expenses Salaries and employee benefits Occupancy expense Equipment expense Other expense Total other expense Net income before income taxes Income taxes Net income $ $ Net income per share $ $ Weighted average shares outstanding Board of Directors Julian L. Givens Retired Physician Carl J. Richardson Retired – Grayson BankShares, Inc. and Grayson National Bank Jacky K. Anderson Grayson BankShares, Inc. and Grayson National Bank Jean W. Lindsey Walters’ Drug, Inc. Dennis B. Gambill Grayson BankShares, Inc. and Grayson National Bank Jack E. Guynn, Jr. Guynn Enterprises, Inc. Charles T. Sturgill Retired Grayson County Clerk of Court J. David Vaughan Vaughan Furniture Thomas M. Jackson, Jr. Attorney Bryan L. Edwards Sparta Town Manager Hayden H. Horney Wythe County Clerk of Court Member Federal Deposit Insurance Corporation
